 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALIFORNIA OPEN LANDS,                            No. 2:20-CV-0123-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BUTTE COUNTY DEPARTMENT OF
      PUBLIC WORKS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pending before the Court is the parties’ stipulation, ECF No. 18, for modification of the Court’s

20   May 22, 2020 scheduling order. Good cause appearing therefor, the parties’ stipulation is

21   approved. Non-expert discovery shall be completed, and all motions pertaining to such discovery

22   be noticed to be heard by October 1, 2021. The parties shall exchange initial lists of expert

23   witnesses no later than October 22, 2021. Supplemental expert witness lists shall be exchanged

24   by November 19, 2021. Expert discovery shall be completed, and all motions pertaining to such

25   ///

26   ///

27   ///

28   ///
                                                       1
 1   discovery be noticed to be heard by January 18, 2022. Dispositive motions shall be noticed to be

 2   heard by June 28, 2022.

 3                 IT IS SO ORDERED.

 4

 5   Dated: May 6, 2021
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
